Citation Nr: 1422461	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-39 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury.

2.  Entitlement to service connection for residuals of strep throat.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran requested a Board hearing on his formal appeal (VA Form 9) in September 2010.  The Veteran withdrew his request via telephone, per a Report of General Information dated February 18, 2014.


FINDING OF FACT

The evidence of record does not contain a current diagnosis for any residuals of a cold injury or strep throat.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence fails to demonstrate that a cold injury, or residuals thereof, were incurred or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The preponderance of the evidence fails to demonstrate that residuals of strep throat were incurred or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Before addressing the merits of these issues, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in December 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in March 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claims, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were conducted in March and June 2012 which discussed all applicable medical principles and are adequate upon which to decide the claims at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran has claimed entitlement to service connection for residuals of a cold injury and strep throat.  The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

Regarding the Veteran's claims for entitlement to service connection for residuals of a cold injury and strep throat, the RO has conceded that the Veteran was most likely exposed to cold weather during his period of active service.  Despite that concession, there were no complaints of, or a diagnosis of, a cold injury (or residuals thereof) during his period of active service.  As to his claim for strep throat residuals, service treatment records indicate that the Veteran presented with a sore throat in October 1974 and June 1975, when he was diagnosed with bronchitis and pharyngitis, respectively.  On separation in August 1975, it was noted that the Veteran suffered from multiple colds during active duty.  However, no residuals of strep throat or a cold injury were identified at that time. 

The Veteran was afforded a VA examination in March 2012 to address strep throat residuals.  The Veteran reported multiple instances of strep throat during service.  Following an extensive examination, it was determined that no current residuals related to chronic sore throats in service were present.

He was afforded an additional VA examination in June 2012 in conjunction with his cold injury claim.  He reported several historical instances in which he was exposed to extreme cold during his period of active service.  Once again, however, following a lengthy examination, there were no findings of any cold injury, or residuals thereof.  The examiner also pointed out that it was unlikely that the experiences described by the Veteran would have resulted in any long-term cold injury.  The examination was normal, as was hair growth pattern and skin thickness/hydration.

Based on the above evidence, the Board finds that entitlement to service connection for residuals of a cold injury and strep throat is not warranted at this time.  The weight of the evidence does not show that the Veteran has had a diagnosis of any such disorder.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, without a current diagnosis for either claimed condition, the Veteran lacks the evidence necessary to substantiate his claims for service connection.


ORDER

Entitlement to service connection for residuals of a cold injury is denied.

Entitlement to service connection for residuals of strep throat is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


